Case 4:19-cv-12648-SDD-RSW ECF No. 106 filed 07/07/20   PageID.3465   Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN


  LIBERTY MUTUAL FIRE INSURANCE
  COMPANY; LM GENERAL INSURANCE              Hon. Stephanie Dawkins Davis
  COMPANY; LM INSURANCE                      United States District Judge
  CORPORATION; and SAFECO
  INSURANCE COMPANY OF ILLINOIS,

                         Plaintiffs,         C.A. No. 19-cv-12648-SDD-RSW

  v.

  RELIEF PHYSICAL THERAPY &
  REHAB, INC. d/b/a RELIEF REHAB;
  WESTBORN PHYSICAL THERAPY,
  LLC; FIRST STEP REHAB, INC.;
  GREAT LAKES PROFESSIONAL
  SERVICES, LLC d/b/a DOC
  PHYSICAL THERAPY & REHAB
  CENTER; NEXTGEN PAIN
  ASSOCIATES AND
  REHABILITATION LLC; FIVE STAR
  COMFORT CARE LLC; STEVE’S
  MEDICAL SUPPLY, INC.;
  ORTHOPEDIC MEDICAL SUPPLIES 1
  LTD.; CITY 2 CITY
  TRANSPORTATION, LLC; STEVEN
  AWADA; JOSEPH AWADA; IMAD
  AWADA; MAGDALENE AWADA;
  AMEER AWADA; ALI MERHI;
  MOHAMED CHEIKH; ABDUL
  BAYDOUN; and NURA KUTOB,

                         Defendants.
Case 4:19-cv-12648-SDD-RSW ECF No. 106 filed 07/07/20        PageID.3466    Page 2 of 5




       STIPULATION OF DISMISSAL WITH PREJUDICE AS TO
  DEFENDANTS GREAT LAKES PROFESSIONAL SERVICES, LLC D/B/A
   DOC PHYSICAL THERAPY & REHAB CENTER AND MAGDALENE
                          AWADA

       Pursuant to Fed. R. Civ. P. 41(a)(1), it is hereby stipulated and agreed by and

 between plaintiffs Liberty Mutual Fire Insurance Company, LM General Insurance

 Company, LM Insurance Corporation, and Safeco Insurance Company of Illinois

 (collectively, “Liberty Mutual”) and defendants Great Lakes Professional Services,

 LLC d/b/a Doc Physical Therapy & Rehab Center (“Doc PT”) and Magdalene

 Awada (“Awada”), by and through their undersigned counsel, that Liberty Mutual’s

 Complaint (Docket Nos. 1 and 12) be dismissed with prejudice as to Doc PT and

 Awada without costs or fees of any kind to any party. It is hereby agreed by the

 parties that this Court shall retain jurisdiction to enforce the terms of settlement

 reached between the parties.

       In light of the parties’ settlement, Liberty Mutual’s motion for sanctions

 (Docket No. 71) and Doc PT and Awada’s partial motion to dismiss (Docket No. 56)

 are both withdrawn in their entirety.

                         [SIGNATURE PAGE FOLLOWS]




                                          2
Case 4:19-cv-12648-SDD-RSW ECF No. 106 filed 07/07/20      PageID.3467   Page 3 of 5




       STIPULATED AND AGREED TO THIS 6th DAY OF JULY, 2020:

  Liberty Mutual Fire Insurance            Great Lakes Professional Services,
  Company, LM General Insurance            LLC d/b/a Doc Physical Therapy &
  Company, LM Insurance Corporation,       Rehab Center and Magdalene Awada
  and Safeco Insurance Company of
  Illinois




  By their Attorneys,                      By their Attorneys,

   /s/ Jacquelyn A. McEttrick              /s/ Peter W. Joelson
  _____________________                    ____________________
  Nathan A. Tilden (P76969)                Peter W. Joelson
  Jacquelyn A. McEttrick                   JOELSON ROSENBERG PLC
  Andrew H. DeNinno                        30665 Northwestern Highway
  SMITH & BRINK                            Suite 200
  38777 Six Mile Road                      Farmington Hills, MI 48334
  Suite 314                                (248) 626-9966
  Livonia, MI 48152
                                           Gary R. Blumberg
  350 Granite Street                       GARY R. BLUMBERG, P.C.
  Suite 2303                               30665 Northwestern Highway
  Braintree, MA 02184                      Suite 200
  (617) 770-2214                           Farmington Hills, MI 48334
                                           (248) 254-3401




                                       3
Case 4:19-cv-12648-SDD-RSW ECF No. 106 filed 07/07/20   PageID.3468   Page 4 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN


  LIBERTY MUTUAL FIRE INSURANCE
  COMPANY; LM GENERAL INSURANCE              Hon. Stephanie Dawkins Davis
  COMPANY; LM INSURANCE                      United States District Judge
  CORPORATION; and SAFECO
  INSURANCE COMPANY OF ILLINOIS,

                         Plaintiffs,         C.A. No. 19-cv-12648-SDD-RSW

  v.

  RELIEF PHYSICAL THERAPY &
  REHAB, INC. d/b/a RELIEF REHAB;
  WESTBORN PHYSICAL THERAPY,
  LLC; FIRST STEP REHAB, INC.;
  GREAT LAKES PROFESSIONAL
  SERVICES, LLC d/b/a DOC
  PHYSICAL THERAPY & REHAB
  CENTER; NEXTGEN PAIN
  ASSOCIATES AND
  REHABILITATION LLC; FIVE STAR
  COMFORT CARE LLC; STEVE’S
  MEDICAL SUPPLY, INC.;
  ORTHOPEDIC MEDICAL SUPPLIES 1
  LTD.; CITY 2 CITY
  TRANSPORTATION, LLC; STEVEN
  AWADA; JOSEPH AWADA; IMAD
  AWADA; MAGDALENE AWADA;
  AMEER AWADA; ALI MERHI;
  MOHAMED CHEIKH; ABDUL
  BAYDOUN; and NURA KUTOB,

                         Defendants.




                                       4
Case 4:19-cv-12648-SDD-RSW ECF No. 106 filed 07/07/20        PageID.3469    Page 5 of 5




    STIPULATED ORDER OF DISMISSAL WITH PREJUDICE AS TO
  DEFENDANTS GREAT LAKES PROFESSIONAL SERVICES, LLC D/B/A
   DOC PHYSICAL THERAPY & REHAB CENTER AND MAGDALENE
                         AWADA

       This matter having come before the Court upon stipulation of the parties, and

 the Court being otherwise fully advised in the premises:

       IT IS HEREBY ORDERED that plaintiffs’ causes of action against

 defendants Great Lakes Professional Services, LLC d/b/a Doc Physical Therapy &

 Rehab Center and Magdalene Awada are hereby dismissed with prejudice and

 without costs to any party. The Court shall retain jurisdiction over this matter only

 to enforce the terms of settlement reached between the parties.

       IT IS ALSO HEREBY ORDERED that in light of the foregoing and the

 parties’ settlement, Liberty Mutual’s motion for sanctions (Docket No. 71) and Doc

 PT and Awada’s partial motion to dismiss (Docket No. 56) are both DENIED AS

 MOOT.

       IT IS SO ORDERED.




 Dated: July 7, 2020                    s/Stephanie Dawkins Davis
                                        HON. STEPHANIE DAWKINS DAVIS
                                        United States District Court Judge




                                          5
